        Case 1:19-cv-03539-PKC Document 118 Filed 11/13/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

OUSMANE BAH,                                            Docket No.: 1:19-cv-03539-PKC

                       Plaintiff,

     -against-                                          DECLARATION IN SUPPORT
                                                        OF OMINIBUS OPPOSITION
APPLE INC., et al.                                      MEMORANDUM
                                                        TO MOTION TO DISMISS

                   Defendants.
___________________________________________/

       Subhan Tariq, an attorney duly admitted to practice in the Southern District of

New York, declares pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the

following is true and correct:

   1. I am an attorney-at-law licensed to practice in the United States District Court for

       the Southern District of New York. I am the managing attorney at The Tariq Law

       Firm, PLLC, attorney for Plaintiff, Ousmane Bah in the above-captioned case. In

       that capacity, I have knowledge of the facts stated herein.

   2. This declaration is submitted in support of the above-mentioned Plaintiff’s

       Omnibus Opposition Memorandum to Motion to Dismiss. I am familiar with the

       facts and circumstances stated herein based upon personal knowledge and

       review of the file in this matter.

   3. Attached as Exhibit “1” is a true and accurate copy of Plaintiff’s Temporary New

       York State Learner’s Permit.

   4. Attached as Exhibit “2” is a true and accurate copy of Defendant John

       Woodruff’s November 15, 2018 email to Defendant Detective John Reinhold.
       Case 1:19-cv-03539-PKC Document 118 Filed 11/13/20 Page 2 of 2




   5. Attached as Exhibit “3” is a true and accurate copy of Defendant Apple Inc.’s and

      Security Industry Specialist’s Inc.’s Counsels’ response letters to Plaintiff’s

      Motion to Compel.

   6. Attached as Exhibit “4” is a true and accurate copy of Declaration of Tom

      Stevens.



Dated: November 13, 2020

                                                 Respectfully submitted,


                                                 ________________________
                                                 Subhan Tariq, Esq.
                                                 Attorney I.D.# ST9597
                                                 The Tariq Law Firm, PLLC
                                                 Attorney for Plaintiff
                                                 34-18 Northern Blvd – Suite 2-25
                                                 Long Island City, NY 11101
                                                 Telephone: (718) 674-1245
                                                 Facsimile: (516) 453-0490
                                                 Email: subhan@tariqlaw.com
